Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 1 of 17 PageID #: 104




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

                                               §
 FINESSE WIRELESS LLC,                         §     Case No. 2:21-cv-316
                                               §
                Plaintiff,                     §     PATENT CASE
        v.                                     §
                                               §
 AT&T MOBILITY LLC,                            §     JURY TRIAL DEMANDED
                                               §
                Defendant.                     §
                                               §
                                               §

 AT&T MOBILITY LLC’S ANSWER TO FINESSE WIRELESS LLC’S COMPLAINT

        Defendant AT&T Mobility LLC, by and through the undersigned counsel, hereby files its

Answer to Plaintiff Finesse Wireless LLC’s (“Finesse”) Complaint alleging patent infringement

relating to U.S. Patent Nos. 7,346,134 and 9,548,775 against Defendant AT&T Mobility LLC

(“AT&T”). Each of the paragraphs below correspond to the same-numbered paragraphs in the

Complaint. AT&T denies all allegations in the Complaint, whether express or implied, that are

not specifically admitted below. The headings used below are for convenience only and are not to

be construed as admissions of any fact. AT&T reserves the right to raise additional defenses based

on discovery and further factual developments in this case. AT&T states as follows:


                                        BACKGROUND

   1.        AT&T admits that the Complaint purports to assert causes of action for infringement

of United States Patent Nos. 7,346,134 (“the ’134 Patent”) and 9,548,775 (“the ’775 Patent”)

(collectively, “the Asserted Patents”). AT&T denies that the Complaint properly states a claim for

relief and further denies any wrongdoing or infringement. AT&T is without information sufficient




                                                1
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 2 of 17 PageID #: 105




to form a belief as to the truth or falsity of the remaining allegations in Paragraph 1 of the

Complaint, and therefore denies them.

                                           THE PARTIES

   2.        AT&T is without information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 2 of the Complaint, and therefore denies them.

   3.        AT&T admits that it is a Delaware limited liability company and has a principal place

of business at 1025 Lenox Park Boulevard NE, Atlanta, Georgia 30319. AT&T admits that it

conducts business in this District. AT&T admits that it may be served through its registered agents

The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801 and C T Corporation System, 1999 Bryan Street Suite 900, Dallas, Texas 75201.

AT&T denies the remaining allegations in Paragraph 3 of the Complaint.

                                  JURISDICTION AND VENUE

   4.        AT&T admits that the Complaint purports to bring an action for infringement under

the patent laws of the United States, 35 U.S.C. §§ 1 et seq. AT&T admits that pursuant to 28

U.S.C. §§ 1331 and 1338(a), to the extent Plaintiff owns the Asserted Patents, this Court has

subject matter jurisdiction over actions arising under the patent laws of the United States.

   5.        To the extent the allegations in Paragraph 5 of the Complaint set forth legal

conclusions, no response is required. AT&T does not dispute that this Court has personal

jurisdiction over AT&T for purposes of this action. AT&T admits that it does business in this

District and derives revenues from business conducted in this District but denies any allegation of

wrongdoing or infringement. AT&T denies the remaining allegations in Paragraph 5 of the

Complaint.

   6.        To the extent the allegations in Paragraph 6 of the Complaint set forth legal

conclusions, no response is required. AT&T does not dispute venue in this District for purposes

                                                   2
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 3 of 17 PageID #: 106




of this action pursuant to 28 U.S.C. §§ 1391 and 1400(b) but denies that it is the most convenient

forum.

   7.        To the extent the allegations in Paragraph 7 of the Complaint set forth legal

conclusions, no response is required. AT&T admits that it does business in this District and has

retail stores that conduct sales and provide customer service, and that AT&T has cellular base

stations at sites in this District, but AT&T denies any allegation of wrongdoing or infringement.

AT&T denies the remaining allegations in Paragraph 7 of the Complaint.

   8.        To the extent the allegations of Paragraph 8 of the Complaint set forth legal

conclusions, no response is required. AT&T admits that it has retail stores and cellular base

stations in this District. AT&T also admits that its website displays information for retail stores in

this District including at 4757 South Broadway Avenue, Tyler, Texas 75703; 2028 Southeast Loop

323, Tyler, Texas 75701; and 8922 South Broadway Avenue Ste. 112, Tyler, Texas 75703. AT&T

denies the remaining allegations in Paragraph 8 of the Complaint.

   9.        AT&T admits that it has a registered agent C T Corporation System, 1999 Bryan Street,

Suite 900, Dallas, TX 75201. AT&T denies the remaining allegations in Paragraph 9 of the

Complaint.

   10.       AT&T admits that it has a location in Plano, Texas referred to as an “AT&T Foundry.”

AT&T denies the Complaint’s characterization of the activities performed there, and AT&T

further denies any allegation of wrongdoing or infringement. AT&T denies the remaining

allegations in Paragraph 10 of the Complaint.

   11.       AT&T admits that it did not contest venue and that it transacted business in this District

for the limited purposes of the specific cases cited in Paragraph 11 of the Complaint. AT&T denies

any remaining allegations in Paragraph 11 of the Complaint.



                                                   3
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 4 of 17 PageID #: 107




   12.     AT&T admits that it does business in this District and derives revenues from business

conducted in this District including through providing phones and other services at its retail stores

in the District. AT&T denies the remaining allegations in Paragraph 12 of the Complaint.

                            DEFENDANT’S MOBILE NETWORK

   13.     AT&T admits that it operates a telecommunications network that provides

telecommunication services to mobile subscribers, that that the provision of that service involves,

in part, the use of base stations located in this District and in other locations in the United States.

AT&T denies the remaining allegations in Paragraph 13 of the Complaint and specifically denies

that it has provided any infringing product or service as alleged in the Complaint.

   14.     AT&T admits that it operates a telecommunications network that facilitates

communications with subscribers’ mobile devices. AT&T admits that its telecommunications

network includes base stations that are compatible with certain aspects of the 4G/LTE or 5G

standards. AT&T also admits that its subscribers use phones that are capable of communicating

with those base stations and are compatible with certain aspects of the 4G/LTE or 5G network

standards. AT&T denies the remaining allegations in Paragraph 14 of the Complaint.

   15.     AT&T admits that its website contains, among other statements, the statement “We

cover more than 99% of the U.S. population.” AT&T admits that its website contains, among

other statements, the statement “AT&T didn’t build the best network by accident. We built it by

continually investing billions of dollars in expanding our coverage and improving our LTE

network for customers. Because of these investments, our LTE network now covers more than 99

percent of United States. We are also investing in building out our 5G network, to help usher in

the next generation of wireless technology.” AT&T denies any remaining allegations in Paragraph

15 of the Complaint.



                                                  4
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 5 of 17 PageID #: 108




   16.     AT&T admits that its website provides a coverage map identifying available cellular

network speeds by location. AT&T admits that cities in this District are identified on the coverage

map as having 4G/LTE and/or 5G coverage, including Marshall, Beaumont, Lufkin, Sherman,

Tyler, and Texarkana. AT&T denies the remaining allegations in Paragraph 16 of the Complaint.

   17.     AT&T admits that its website contains, among other statements, the statement “Our

connectivity needs are changing, and AT&T is working to bring the amazing capabilities of 5G

across the nation. 5G stands for fifth-generation cellular wireless technologies, and it is the next

generation of mobile tech. Downloading large files to your phone can take a long time. 5G will

provide increased data speeds compared to 4G, allowing you to download games, movies, TV

shows and more, faster than before. 5G will also decrease latency. Latency is the time it takes

between sending and receiving information. For gamers this will mean improved connectivity,

smoother graphics and more responsive gameplay. Learn more about AT&T 5G availability, 5G

capable phones, and unlimited data plans with 5G access.”            AT&T denies any remaining

allegations in Paragraph 17 of the Complaint.

                INTERFERENCE FROM PASSIVE INTERMODULATION

   18.     This paragraph is vague and ambiguous as written, and AT&T is therefore without

information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 18

of the Complaint, and therefore denies them.

   19.     This paragraph is vague and ambiguous as written, and AT&T is therefore without

information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 19

of the Complaint, and therefore denies them.

   20.     This paragraph is vague and ambiguous as written, and AT&T is without information

sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 20 of the

Complaint, and therefore denies them.

                                                 5
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 6 of 17 PageID #: 109




   21.     This paragraph is vague and ambiguous as written, and AT&T is without information

sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 21 of the

Complaint, and therefore denies them.

   22.     This paragraph is vague and ambiguous as written, and AT&T is therefore without

information sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 22

of the Complaint, and therefore denies them.

   23.     AT&T denies that “[t]here is no known filtering technique that will not damage the

signal of interest” with respect to its telecommunications network. This paragraph is otherwise

vague and ambiguous as written, and AT&T is without information sufficient to form a belief as

to the truth or falsity of the allegations in Paragraph 23 of the Complaint, and therefore denies

them.

   24.     AT&T denies the allegations in Paragraph 24 of the Complaint.

             COUNT I – ALLEGED INFRINGEMENT OF THE ’134 PATENT

   25.     AT&T incorporates by reference its responses to the allegations in each preceding

paragraph as if fully set forth herein.

   26.     AT&T admits that ’134 Patent is titled “Radio Receiver,” indicates on its face that it

issued on March 18, 2008, and that a copy of what appears to be the ’134 Patent is attached as

Exhibit 1. AT&T denies the remaining allegations of Paragraph 26.

   27.      AT&T is without information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 27 of the Complaint, and therefore denies them.

   28.     AT&T denies the allegations in Paragraph 28 of the Complaint.

   29.     AT&T admits that the quoted text in Paragraph 29 of the Complaint appears in the ’134

Patent as claim 1. AT&T denies that claim 1 is valid or enforceable.

   30.     AT&T denies the allegations in Paragraph 30 of the Complaint.

                                                 6
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 7 of 17 PageID #: 110




    31.     AT&T denies the allegations in Paragraph 31 of the Complaint.

    32.     AT&T denies the allegations in Paragraph 32 of the Complaint.

    33.     AT&T denies the allegations in Paragraph 33 of the Complaint.

    34.     AT&T denies the allegations in Paragraph 34 of the Complaint.

    35.     AT&T denies the allegations in Paragraph 35 of the Complaint.

    36.     AT&T denies the allegations in Paragraph 36 of the Complaint.

    37.     AT&T denies the allegations in Paragraph 37 of the Complaint.

    38.     AT&T denies the allegations in Paragraph 38 of the Complaint.

    39.     AT&T denies the allegations in Paragraph 39 of the Complaint.

    40.     AT&T denies the allegations in Paragraph 40 of the Complaint.

    41.     AT&T denies the allegations in Paragraph 41 of the Complaint.

    42.     AT&T denies the allegations in Paragraph 42 of the Complaint.

    43.     AT&T admits that it became aware of the existence of the ’134 Patent on or around the

date it was served with the Complaint. AT&T denies the remaining allegations in Paragraph 43

of the Complaint.

             COUNT II – ALLEGED INFRINGEMENT OF THE ’775 PATENT

    44.     AT&T incorporates by reference its responses to the allegations in each preceding

paragraph as if full set forth herein.

    45.     AT&T admits that the ’775 Patent is titled “Mitigation of transmitter passive and active

intermodulation products in real and continuous time in the transmitter and co-located receiver,”

indicates on its face that it issued on January 17, 2017, and that a copy of what appears to be the

’775 Patent is attached as Exhibit 2. AT&T denies the remaining allegations in Paragraph 45 of

the Complaint.



                                                 7
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 8 of 17 PageID #: 111




   46.     AT&T is without information sufficient to form a belief as to the truth or falsity of the

allegations in Paragraph 46 of the Complaint, and therefore denies them.

   47.     AT&T denies the allegations of Paragraph 47 of the Complaint.

   48.     AT&T admits that the quoted text in Paragraph 48 of the Complaint appears in the ’775

Patent as claim 1. AT&T denies that claim 1 of the ’775 patent is valid or enforceable.

   49.     AT&T denies the allegations in Paragraph 49 of the Complaint.

   50.     AT&T denies the allegations in Paragraph 50 of the Complaint.

   51.     AT&T denies the allegations in Paragraph 51 of the Complaint.

   52.     AT&T denies the allegations in Paragraph 52 of the Complaint.

   53.     AT&T denies the allegations in Paragraph 53 of the Complaint.

   54.     AT&T denies the allegations in Paragraph 54 of the Complaint.

   55.     AT&T denies the allegations in Paragraph 55 of the Complaint.

   56.     AT&T denies the allegations in Paragraph 56 of the Complaint.

   57.     AT&T denies the allegations in Paragraph 57 of the Complaint.

   58.     AT&T denies the allegations in Paragraph 58 of the Complaint.

   59.     AT&T denies the allegations in Paragraph 59 of the Complaint.

   60.     AT&T denies the allegations in Paragraph 60 of the Complaint.

   61.     AT&T admits that it became aware of the existence of the ’775 Patent on or around the

date it was served with the Complaint. AT&T denies the remaining allegations in Paragraph 61

of the Complaint.

                                DEMAND FOR JURY TRIAL

   62.     AT&T admits that the Complaint sets forth a demand for a jury trial pursuant to Federal

Rule of Civil Procedure 38.



                                                 8
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 9 of 17 PageID #: 112




                                  ALLEGED FEES AND COSTS

   63.      AT&T denies the allegations in Paragraph 63 of the Complaint.

                               FINESSE’S PRAYER FOR RELIEF

         AT&T denies the allegations set forth in Plaintiff’s Prayer for Relief, and AT&T further

denies that Plaintiff is entitled to any relief whatsoever, including any of the relief sought in

paragraphs a-e of its prayer for relief. Plaintiff’s prayer should be denied in its entirety and with

prejudice, and Plaintiff should take nothing.

                                            DEFENSES

         Further answering the Complaint and as additional defenses thereto, AT&T asserts the

following defenses. AT&T reserves the right to add additional defenses and/or supplement its

defenses as its investigation continues and as discovery progresses. AT&T therefore reserves its

right to amend this Answer, including by asserting additional defenses as discovery progresses.


                              FIRST DEFENSE (Non-Infringement)

         AT&T does not infringe any claim of the Asserted Patents in any manner under 35 U.S.C.

§ 271, literally or under the doctrine of equivalents, directly or indirectly. AT&T has not

performed any act in violation of any rights belonging to Finesse.

                                 SECOND DEFENSE (Invalidity)

         Each and every claim of the Asserted Patents is invalid for failure to satisfy one or more of

the requirements of the Patent Act, 35 U.S.C. § 1, et seq., including but not limited to the conditions

of patentability set forth in 35 U.S.C. §§ 101, 102, 103, and 112. For example, each claim is

invalid as claiming concepts already known to the public at the time of the alleged invention. As

another example, the claims are not eligible for patent because they are directed to ineligible

subject matter.


                                                  9
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 10 of 17 PageID #: 113




             THIRD DEFENSE (Prosecution History Estoppel and Disclaimer)

       Finesse’s claims are barred, in whole or in part, by the doctrines of prosecution history

estoppel and/or disclaimer.

                       FOURTH DEFENSE (Failure to State a Claim)

       The Complaint fails to state a claim upon which relief can be granted. For example,

Finesse’s Complaint fails to plead its claim for patent infringement with the specificity required

under the Iqbal/Twombly pleading standard.

                              FIFTH DEFENSE (Failure to Mark)

       To the extent Finesse has licensed the Asserted Patents, Finesse’s claims for damages are

statutorily limited under 35 U.S.C. §§ 286 and 287.

                        SIXTH DEFENSE (Attorneys’ Fees and Costs)

       Finesse cannot show this is an exceptional case, and therefore has no basis to recovery of

attorneys’ fees and cannot recover costs as a matter of law.


                SEVENTH DEFENSE (License, Implied License, Exhaustion)

       Finesse’s claims are barred, in whole or in part, by the doctrines of license, implied license,

and/or exhaustion. For example, Finesse’s claims are barred to the extent that its allegations rely

on the operation of any licensed product or service.

                              EIGHTH DEFENSE (Acts of Others)

       Finesse’s claims against AT&T are barred because Finesse’s damages, if any, were caused

by acts of others and not by AT&T and the alleged acts of infringement were performed by others

and not AT&T.




                                                 10
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 11 of 17 PageID #: 114




                                NINTH DEFENSE (Ensnarement)

        Finesse cannot assert the claims of the Asserted Patents under the doctrine of equivalents

to cover the accused products because such an asserted claim scope would encompass or ensnare

the prior art.

                         TENTH DEFENSE (No Willful Infringement)

        Finesse is not entitled to enhanced damages under 35 U.S.C. § 284 because Finesse has

failed to meet, and cannot meet as a matter of law, the requirements for willful infringement.

                           ELEVENTH DEFENSE (Lack of Standing)

        To the extent that Finesse did not, or does not, hold all substantial rights, title, and interest

to any of the Asserted Patents at the time the Complaint was filed, Finesse lacks proper standing

to bring, or maintain, an action for patent infringement based on the Asserted Patents.

            TWELFTH DEFENSE (No Equitable Entitlement to Injunctive Relief)

        Finesse is not entitled to injunctive relief at least because any alleged injury to Finesse is

not immediate or irreparable, and Finesse has an adequate remedy at law for its claims. Finesse

will not be able to demonstrate (1) irreparable injury, (2) that damages are inadequate remedies,

(3) that an equitable remedy is appropriate on balance, and (4) that the public interest would not

be disserved by the issuance of an injunction.

                       THIRTEENTH DEFENSE (Reservation of Rights)

        AT&T has insufficient knowledge or information upon which to form a belief as to whether

it may have yet unstated separate and additional defenses available. AT&T reserves the right to

amend this Answer to add, delete, or modify defenses based upon legal theories, which may or

will be divulged through clarification of Finesse’s claims, through discovery, or through further

legal analysis of Finesse’s claims and positions in this litigation.



                                                   11
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 12 of 17 PageID #: 115




                                      COUNTERCLAIMS

   64.     Pursuant to Rule 13 of the Federal Rules of Civil Procedure, Counter-Plaintiff AT&T

asserts the following Counterclaims against Finesse (hereinafter, “Counter-Defendant”).

                                            PARTIES

   65.     AT&T Mobility LLC is a Delaware limited liability company.

   66.     Finesse has stated that it is a Delaware limited liability company with a principal place

of business at 2689 Sackett Drive, Park City, Utah 84098.

   67.     Counter-Defendant Finesse claims to be the owner of U.S. Patent Nos. 7,346,134 (“the

’134 Patent”) and 9,548,775 (“the ’775 Patent”) (collectively, the “Asserted Patents”).

                                JURISDICTION AND VENUE

   68.     This is an action for a declaration that each and every claim of the Asserted Patents is

invalid, unenforceable, and not infringed pursuant to the Patent Laws of the United States, 35

U.S.C. § 101, et seq. Accordingly, this Court has subject matter jurisdiction under the Federal

Declaratory Judgment Act, Title 28, United States Code §§ 2201 and 2202, and under Title 28,

United States Code §§ 1331 and 1338(a).

   69.     An actual, substantial, and continuing controversy exists between Counter-Plaintiff

AT&T and Counter-Defendant Finesse with respect to which AT&T requires a declaration of its

rights by the Court. Specifically, the controversy relates to the invalidity, unenforceability, and

non-infringement of the Asserted Patents, and to Counter-Defendant Finesse’s right to threaten

and/or maintain a suit against Counter-Plaintiff AT&T for alleged infringement of the Asserted

Patents.

   70.     Under 28 U.S.C. §§ 1391 and 1400(b), venue is proper for Counter-Plaintiff AT&T’s

counterclaims against Counter-Defendant Finesse.



                                                12
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 13 of 17 PageID #: 116




    71.     Counter-Plaintiff AT&T brings the following counterclaims against Counter-

Defendant Finesse:

                            COUNT I
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’134 PATENT

    72.     Counter-Plaintiff AT&T realleges and incorporates by reference the allegations made

in Paragraphs 64-71 as though fully set forth here.

    73.     This is an action for declaratory judgment of non-infringement of the ’134 Patent.

    74.     Counter-Plaintiff AT&T has not infringed and does not infringe any claim of the ’134

Patent literally, directly, indirectly, willfully, or under the doctrine of equivalents.

    75.     There is an actual controversy within the meaning of 28 U.S.C. §§ 2201 and 2202,

between Counter-Plaintiff AT&T and Counter-Defendant Finesse as to whether AT&T has

infringed or infringes any claim of the ’134 Patent.

    76.     Counter-Plaintiff AT&T requests a judicial determination and declaration of the

respective rights and duties of the parties on the disputes recited in Paragraphs 72-75 above. Such

a determination and declaration are necessary and appropriate at this time so that the parties may

ascertain their respective rights and duties in this regard.

                              COUNT II
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’134 PATENT

    77.     Counter-Plaintiff AT&T realleges and incorporates by reference the allegations made

in Paragraphs 64-71 as though fully set forth here.

    78.     This is an action for declaratory judgment of invalidity of any and all claims of the ’134

Patent.

    79.     The ’134 Patent, and each claim thereof, is invalid for failure to comply with one or

more of the conditions and requirements for patentability set forth in Title 35 of the United States

Code, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112.

                                                   13
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 14 of 17 PageID #: 117




    80.     There is an actual controversy within the meaning of 28 U.S.C. §§ 2201 and 2202,

between Counter-Plaintiff AT&T and Counter-Defendant Finesse as to whether there exists any

valid claim of the ’134 Patent.

    81.     Counter-Plaintiff AT&T requests a judicial determination and declaration of the

respective rights and duties of the parties on the disputes recited in Paragraphs 77-80 above. Such

a determination and declaration are necessary and appropriate at this time so that the parties may

ascertain their respective rights and duties in this regard.

                           COUNT III
   DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’775 PATENT

    82.     Counter-Plaintiff AT&T realleges and incorporates by reference the allegations made

in Paragraphs 64-71 as though fully set forth here.

    83.     This is an action for declaratory judgment of non-infringement of the ’775 Patent.

    84.     Counter-Plaintiff AT&T has not infringed and does not infringe any claim of the ’775

Patent literally, directly, indirectly, willfully, or under the doctrine of equivalents.

    85.     There is an actual controversy within the meaning of 28 U.S.C. §§ 2201 and 2202,

between Counter-Plaintiff AT&T and Counter-Defendant Finesse as to whether AT&T has

infringed or infringes any claim of the ’775 Patent.

    86.     Counter-Plaintiff AT&T requests a judicial determination and declaration of the

respective rights and duties of the parties on the disputes recited in Paragraphs 82-85 above. Such

a determination and declaration are necessary and appropriate at this time so that the parties may

ascertain their respective rights and duties in this regard.

                              COUNT IV
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’775 PATENT

    87.     Counter-Plaintiff AT&T realleges and incorporates by reference the allegations made

in Paragraphs 64-71 as though fully set forth here.

                                                   14
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 15 of 17 PageID #: 118




   88.       This is an action for declaratory judgment of invalidity of any and all claims of the ’775

Patent.

   89.       The ’775 Patent, and each claim thereof, is invalid for failure to comply with one or

more of the conditions and requirements for patentability set forth in Title 35 of the United States

Code, including but not limited to 35 U.S.C. §§ 101, 102, 103, and/or 112.

   90.       There is an actual controversy within the meaning of 28 U.S.C. §§ 2201 and 2202,

between Counter-Plaintiff AT&T and Counter-Defendant Finesse as to whether there exists any

valid claim of the ’775 Patent.

   91.        Counter-Plaintiff AT&T requests a judicial determination and declaration of the

respective rights and duties of the parties on the disputes recited in Paragraphs 87-90 above. Such

a determination and declaration are necessary and appropriate at this time so that the parties may

ascertain their respective rights and duties in this regard.

                                        ATTORNEYS’ FEES

   92.       This action qualifies as an exceptional case, supporting an award of reasonable

attorneys’ fees, costs, and expenses for Counter-Plaintiff AT&T against Counter-Defendant

Finesse pursuant to 35 U.S.C. § 285.

                                   DEMAND FOR JURY TRIAL

   93.       AT&T requests a trial by jury of all issues in this action triable by jury.

                                      PRAYER FOR RELIEF

          WHEREFORE, AT&T prays that this Court enter a judgment in its favor and against

Finesse as follows:

          A. Entry of judgment in favor of AT&T and against Finesse thereby fully and finally

             dismissing Finesse’s Complaint in its entirety, with prejudice, with Finesse taking

             nothing by way of its claims;

                                                   15
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 16 of 17 PageID #: 119




      B. A declaration that AT&T does not infringe, under any theory, any valid claim of the

          asserted patents;

      C. A declaration that each of the claims of the asserted patents is invalid;

      D. A declaration that this is an exceptional case under 35 U.S.C. § 285 and an award to

          AT&T of its costs, attorney fees and expenses; and

      E. Granting AT&T such other relief as the Court deems just and proper.



 Dated: September 3, 2021                      BAKER BOTTS LLP

                                               By: /s/ Douglas M. Kubehl

                                               Douglas M. Kubehl
                                               State Bar Number 00796909
                                               Email: doug.kubehl@bakerbotts.com
                                               Jeffery Scott Becker
                                               State Bar Number 24069354
                                               Email: jeff.becker@bakerbotts.com
                                               BAKER BOTTS L.L.P.
                                               2001 Ross Avenue, Suite 900
                                               Dallas, TX 75201
                                               Telephone: (214) 953-6500
                                               Facsimile: (214) 661-6503

                                               Michelle Eber
                                               State Bar Number 24078727
                                               Email: michelle.eber@bakerbotts.com
                                               Brandon Chen
                                               State Bar Number 24095814
                                               Email: brandon.chen@bakerbotts.com
                                               BAKER BOTTS L.L.P.
                                               910 Louisiana Street
                                               Houston, TX 77002
                                               Telephone: (713) 229-1611
                                               Facsimile: (713) 229-2811

                                               Deron R. Dacus
                                               Texas Bar No. 00790553
                                               THE DACUS LAW FIRM, P.C.
                                               821 ESE Loop 323, Suite 430
                                               Tyler, TX 75701
                                               16
Case 2:21-cv-00316-JRG Document 14 Filed 09/03/21 Page 17 of 17 PageID #: 120




                                                 Phone: (903) 705-1171
                                                 Fax: (903) 581-2543
                                                 Email: ddacus@dacusfirm.com

                                                 ATTORNEYS FOR DEFENDANT AT&T
                                                 MOBILITY LLC




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 3rd day of September, 2021 with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(c). Any other counsel of record will be served by

electronic mail, facsimile transmission and/or first-class mail on this same date.

                                                      /s/ Brandon Chen___
                                                      Brandon Chen




                                                17
